DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-15 are pending.
The foreign priority application No. 10-2017-0092973 filed in the Republic of Korea on July 21, 2017 has been received and it is acknowledged. 

Claim Objections
Claim 15 is objected to because of the following informalities: the limitation “cathode active material represented by Formula 1” should be corrected to read “cathode active material represented by Formula 4”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Therefore, it is not clear what is the joint inventor claiming as the invention in claim 7.
Claim 8 recites “secondary particle in which primary particles are collected”, and further recites “the cathode active material particles”. It is not clear if the cathodctive material particles are the secondary particle or the primary particles.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 8.
Claims 10, 13, and 14 recite “The cathode active material of claim 9”. However, claim 9 refer to a method of manufacturing a cathode active material.
Therefore, it is not clear what is the joint inventor claiming as the invention in claims 10, 13, and 14.
Claim 11 is rejected as being dependent on the rejected claim 10, and claim 12 is rejected as being dependent on the rejected claim 11.
For the examination of the claims it is considered as following:
Claims 10, 13, and 14 refer to the method of claim 9, claim 11 refers to the method of claim 10, and claim 12 refers to the method of claim 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 10-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 10, 13, and 14 recite “The cathode active material of claim 9”. However, claim 9 refer to a method of manufacturing a cathode active material.
Therefore, claims 10, 13, and 14 fail to include all the limitations of claim 9.
Claim 11 is rejected as being dependent on the rejected claim 10, and claim 12 is rejected as being dependent on the rejected claim 11.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2015/0194672)

NaNi0.40Mn0.40Mg0.10Ti0.10 O2.
NaNi0.40Mn0.40Ca0.10Ti0.10 O2, and
NaNi0.40Mn0.40Zn0.10Ti0.10 O2 (Examples 3, 11, and 12 in Table 1, par.0214).
These materials do not comprise Co, which is required in Formula 4 in claims 1 and 15.
However, the compounds above are examples of the compound having the general formula A1-M1vM2WM3XM4YM5ZO2 (par.0031), wherein M3 is Mg, Ca, or Zn.
Barker et al. further teach that Co may be also used as M3, same as Mg, Ca, or Zn (par.0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a compound of formula NaNi0.40Mn0.40Co0.10Ti0.10 O2, because Co is functionally equivalent to Mg, Ca, or Zn as component M3 of the oxide.
NaNi0.40Mn0.40Co0.10Ti0.10 O2 may be written as Na(Ni0.44Mn0.44Co0.11)0.9Ti0.1 O2, and it meets the limitations for a material of Formula 4 in claims 1 and 15, wherein a=0, b=0.1, x=0.44, y=0.11, 1-x-y=0.44, TM is Ti, and c=0.
Barker et al. further teach that the compounds are used as electrode material in a sodium ion battery (abstract). The sodium ion battery comprises a cathode including the compounds above and an anode (par.0220-0221). The sodium ion battery further comprises an electrolyte (par.0002), and in a battery the electrolyte is disposed between the anode and the cathode.

With regard to claims 2-4, Na(Ni0.44Mn0.44Co0.11)0.9Ti0.1 O2 is equivalent to a compound of Formula 4 wherein b=0.1. This value is outside the ranges in claims 2-4.
However, Barker et al. teach a compound of formula NaNi0.5-xMn0.5-yCoxTiyO2 (par.0064), wherein x and y may be equal to or greater than 0 and less than 0.5 (par.0094-0095).
It would have been obvious to one of ordinary skill in the art to obtain a compound of formula NaNi0.5-xMn0.5-yCoxTiyO2 wherein y is 0.03-0.05, because this range is within the range of 0-0.5 taught by Barker et al.
With regard to claim 5, Na(Ni0.44Mn0.44Co0.11)0.9Ti0.1 O2 is equivalent to a compound of Formula 5 wherein x=0.44, y=0.11, and b=0.1.
The values for x and b are outside the ranges for x and b.
However, Barker et al. teach a compound of formula A1-M1vM2WM3XM4YM5ZO2, wherein A may be Na, M1 is Ni, M2 may be Ti, M3 may be Co, and M4 may be Mn (par.0031-0036). Examples of the compounds above wherein A is Na, M1 is Ni, M2 is Ti, M3 is Co, M4 is Mn, Z=0, and =0 are shown in par.0018, par.0128, par.0138.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a compound of formula NaNiVTiWCoXMnYO2, based on Barker’s general formulas and the examples of A and M1-M4.

With regard to claim 6, Barker et al. teach that compounds of general formula A1-M1vM2WM3XM4YM5ZO2 are in O3 layered form (par.0031).

Claims 9-14 rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2015/0194672) in view of Chen et al. (CN 103606667, with attached machine translation).
With regard to claim 9, Barker et al. teach compounds used as positive electrode active materials in a sodium ion battery (abstract, par.0220-0221). 
Barker et al. teach that the compounds are made by intimately mixing stoichiometric amounts of precursors and firing the resulting mixture (par.0213), but fail to teach the steps in claim 9.
	Chen et al. teach a process of making an electrode material (abstract).
	Chen et al. teach that metal salts are mixed to form a hydroxide precursor, and then the precursor is mixed with a dopant and a lithium source by ball-milling, then the mixed product is sintered. The dopant may be a metal oxide (see the abstract and steps (1) and (2) under “Summary of the Invention” on page 3 of the attached translation).
The synthesis process is simple, the process is easy to control, and the energy consumption is low (abstract).

Barker et al. teach that the compound may be represented by the formula NaNi0.5-xMn0.5-yCoxTiyO2 (par.0064).
In the process of Barker modified by Chen, in order to make NaNi0.5-xMn0.5-yCoxTiyO2 a hydroxide precursor is made from metal salts of Ni, Mn, and Co, then a dopant comprising Ti and a Na source are added. The mixture is mixed by ball-milling, then sintered (see the abstract and steps (1) and (2) under “Summary of the Invention” on page 3 of the attached translation of Chen et al.).
Barker et al. and Chen et al. do not specifically teach two mixing steps as in claim 9.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to change the order of mixing the ingredients in the process of Barker modified by Chen and mix the ingredients in two steps.
The Courts held that the selection of any order of mixing ingredients is prima facie obvious.(In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04.IV.C.Changes in Sequence of Adding Ingredients)
With regard to claims 10-12, Barker et al. teach intimately mixing stoichiometric amounts of precursors (par.0213), and the Example 2 in Table 1, par.0214 shows an electrode active material comprising 5 mol% Ti based on the total number of moles of Ti and other transition metals.
Therefore, when making the material in Example 1 in the process of Barker modified by Chen, TiO2 and the hydroxide precursor comprising the other transition 
This amount is within the ranges in claims 10-12.
With regard to claim 13, in the process of Barker modified by Chen a hydroxide precursor made from metal salts of Ni, Mn, and Co is equivalent to a transitional metal oxide precursor of Formula 1 (see steps (1) and (2) under “Summary of the Invention” on page 3 of the attached translation of Chen et al.).
It would be expected that a hydroxide precursor made from metal salts of Ni, Mn, and Co has the contents of Ni, Co, and Mn within the broad ranges for x, y, and 1-x-y.
With regard to claim 14, Barker et al. shows that TiO2 is used as precursor for compounds comprising Ti (see Table 1 in par.0214).
Chen et al. teach that the dopant may be a metal oxide (steps (1) and (2) under “Summary of the Invention” on page 3 of the attached translation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chatillon et al. (WO 2017/067994) teach that a sodium insertion material is a sodium oxide comprising at least one transitional metal element, wherein the oxide may be Na(Ni,Co,Mn, Al)O2 (pages 10-11).
Yue et al. (“A quinary layer transition metal oxide of NaNi1/4Co1/4Fe1/4Mn1/8Ti1/8 O2 as high-rate-capability and long-cycle-life cathode material for rechargeable sodium ion 0.25Fe0.25Co0.25Mn0.25O2 and NaNi0.4 Fe0.2Mn0.2Ti0.2O2 (left column on page 15712).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.